SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM10-Q x QUARTERLY REPORT PURSUANT TO SECTION13 OR 15(d)OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September30, 2011 Or o TRANSITION REPORT PURSUANT TO SECTION13 OR 15(d)OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number 0-26083 INSWEB CORPORATION (Exact name of Registrant as specified in its charter) Delaware 94-3220749 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification Number) 10850 Gold Center Drive, Suite 250 Rancho Cordova, CA 95670 (Address of principal executive offices) (916) 853-3300 (Registrant’s telephone number, including area code) Indicate by check mark whether the Registrant (1)has filed all reports required to be filed by Sections13 or 15(d)of the Securities Exchange Act of 1934 during the preceding 12months (or for such shorter period that the Registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90days. YesxNoo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See definitions of “large accelerated filer,” “accelerated filer,” and “smaller reporting company” in Rule12b-2 of the Exchange Act. (Check one): Large accelerated filer o Accelerated filero Non-accelerated filer o Smaller reporting companyx (Do not check if a smaller reporting company) The aggregate market value of registrant’s voting and non-voting common equity held by non-affiliates of registrant, based upon the closing sale price of the common stock as of the last business day of registrant’s most recently completed second fiscal quarter (June30, 2011), as reported on the Nasdaq Capital Market, was approximately $20,112,000. Registrant is a smaller reporting company as defined in Regulation S-K. Shares of common stock held by each officer, director and holder of 5% or more of the outstanding common stock have been excluded in that such persons may be deemed to be affiliates. This determination of affiliate status is not necessarily a conclusive determination for other purposes. Indicate by check mark whether the registrant is a shell company (as defined by Rule12b-2 of the Exchange Act). Yeso Nox The number of outstanding shares of the Registrant’s Common Stock, par value $0.001 per share, on October28, 2011 were 6,172,403 shares. FORM10-Q INSWEB CORPORATION INDEX PARTI FINANCIAL INFORMATION ITEM 1: Financial Statements (unaudited) Condensed Consolidated Balance Sheets as of September30, 2011 and December31, 2010 3 Condensed Consolidated Statements of Income for the three and nine months ended September 30, 2011 and 2010 4 Condensed Consolidated Statements of Cash Flows for the nine months ended September30, 2011 and 2010 5 Notes to Condensed Consolidated Financial Statements 6 ITEM 2: Management’s Discussion and Analysis of Financial Condition and Results of Operations 14 ITEM 4: Controls and Procedures 22 PARTII OTHER INFORMATION 22 ITEM 1: Legal Proceedings 22 ITEM 1A: Risk Factors 22 ITEM 6: Exhibits 25 Signature 26 Certifications 2 PARTI:FINANCIAL INFORMATION ITEM 1.FINANCIAL STATEMENTS INSWEB CORPORATION CONDENSED CONSOLIDATED BALANCE SHEETS (in thousands) (unaudited) September 30, December31, Assets Current assets: Cash and cash equivalents $ $ Short-term investments Accounts receivable, net Prepaid expenses and other current assets Restricted short-term investments - Related party receivables Total current assets Intangible assets Goodwill Property and equipment, net Other noncurrent assets 34 32 Total assets $ $ Liabilities and stockholders’ equity Current liabilities: Accounts payable $ $ Accrued expenses and other current liabilities Accrued contingent consideration - Deferred revenue Total current liabilities Accrued contingent consideration - Other noncurrent liabilities 80 - Total liabilities Commitments and contingencies Stockholders’ equity: Common stock 9 9 Paid-in capital Treasury stock (6,589 ) (6,334 ) Accumulated deficit (189,890 ) (191,668 ) Total stockholders’ equity Total liabilities and stockholders’ equity $ $ See accompanying notes. 3 INSWEB CORPORATION CONDENSED CONSOLIDATED STATEMENTS OF INCOME (in thousands, except per share amounts) (unaudited) ThreeMonths EndedSeptember30, NineMonths EndedSeptember30, Revenues $ Operating expenses: Direct marketing Sales and marketing Technology General and administrative Total operating expenses Income from operations Other income, net - - - Interest income (expense), net 1 8 (23 ) 20 Income before income taxes Provision for income taxes 6 10 6 17 Net income $ Net income per share: Basic $ Diluted $ Weighted-average shares used in computing per share amounts Basic Diluted See accompanying notes. 4 INSWEB CORPORATION CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (in thousands) (unaudited) NineMonthsEnded September30, Cash flows from operating activities: Net income $ $ Adjustments to reconcile net income to net cash used by operating activities: Share-based compensation Depreciation and amortization Interest income from related party receivables (4 ) (6 ) Provision for doubtful accounts (6 ) - Interest on contingent consideration 34 - Gain on extinguishment of contingent consideration (1,154 ) - Net changes in operating assets and liabilities: Accounts receivable (1,214 ) (1,367 ) Prepaid expenses and other current assets 42 Other assets (2 ) 4 Accounts payable Accrued expenses and other current liabilities (172 ) Deferred revenue (1,362 ) Other liabilities 80 - Net cash provided by operating activities Cash flows from investing activities: Purchases of short-term investments (2,205 ) (1,656 ) Redemption of short-term investments - Change in restricted cash and short-term investments Payments from related party receivables - Purchases of property and equipment (74 ) (85 ) Payments related to Potrero Media acquisition (2,123 ) - Change in interest receivable 2 - Net cash used in investing activities (1,274 ) (216 ) Cash flows from financing activities: Proceeds from issuance of common stock through stock plans Repurchase of common stock (255 ) - Net cash provided by financing activities Net increase in cash and cash equivalents Cash and cash equivalents, beginning of period Cash and cash equivalents, end of period $ $ See accompanying notes. 5 INSWEB CORPORATION NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (continued) (unaudited) 1. Business of InsWeb InsWeb operates an insurance lead generation business that provides consumer leads to insurance companies, insurance agents and other providers of automobile, property, health, term life, and small business insurance. On October 1, 2010, InsWeb acquired Potrero Media Corporation (“Potrero Media”), which operated a complementary lead generation business focused on the health and term life insurance markets. InsWeb’s principal source of revenues is transaction fees from participating insurance providers, either directly from an insurance company or from a local insurance agent. While quotes and other information obtained through InsWeb’s online insurance marketplace are provided to consumers free of charge, InsWeb earns revenues from participating insurance providers based on the delivery of qualified leads. These fees are earned, generally, from the delivery of a lead to a participating insurance provider or local agent. In certain instances, consumers are provided the opportunity to link directly to a third-party insurance provider’s website. In these situations, the consumer will complete the third-party company’s online application, and InsWeb will be paid a fee for that consumer link or “click-through.” InsWeb is subject to all of the risks inherent in the electronic commerce industry and special risks related to the online insurance industry. These risks include, but are not limited to, uncertain economic conditions which could result in lower growth rates, the changing nature of the electronic commerce industry, variations in the availability and cost of acquiring consumer traffic, and unpredictability of future revenues from insurance carriers, agents and other insurance providers. These risks and uncertainties, among others, could cause InsWeb’s actual results to differ materially from historical results or those currently anticipated. In light of the evolving nature of InsWeb’s business to better capitalize on its position as a leading insurance portal, including the integration of Potrero Media, InsWeb believes that period-to-period comparisons of its operating results are not necessarily meaningful and should not be relied upon as an indication of future performance. Moreover, there is no assurance that InsWeb will be able to achieve and sustain profitability. 2. Basis of Presentation The consolidated financial statements include the accounts of InsWeb Corporation and its wholly-owned subsidiaries, Potrero Media, InsWeb Insurance Services,Inc. and Goldrush Insurance Services,Inc. All significant inter-company accounts and transactions have been eliminated in the consolidated financial statements. The accompanying unaudited interim financial statements have been prepared in accordance with U.S. generally accepted accounting principles for interim financial information and with the instructions to Form10-Q and Rule8-03 of Regulation S-X. Accordingly, they do not contain all of the information and footnotes required by U.S. generally accepted accounting principles for complete financial statements. In the opinion of management, the accompanying unaudited interim condensed consolidated financial statements reflect all adjustments, which include only normal recurring adjustments, necessary to present fairly InsWeb’s financial position as of September30, 2011 and the results of operations for the three and nine months ended September 30, 2011 and 2010 and of cash flows for the nine months ended September30, 2011 and 2010. The financial data and other information disclosed in these notes to the condensed consolidated financial statements related to these periods are unaudited. The results for the nine months ended September30, 2011 are not necessarily indicative of the results to be expected for any future period. These condensed consolidated financial statements should be read in conjunction with the consolidated financial statements and notes thereto included in InsWeb’s Annual Report on Form10-K and other information as filed with the Securities and Exchange Commission. Certain information and footnote disclosures normally included in financial statements prepared in accordance with accounting principles generally accepted in the United States have been condensed or omitted pursuant to such rulesand regulations. The December 31, 2010 condensed consolidated balance sheet was derived from audited financial statements, but does not include all disclosures required by accounting principles generally accepted in the United States. The Company believes the disclosures in its notes to the condensed consolidated financial statements are adequate to make the information presented not misleading. On April 28, 2011, the operations of InsWeb Corporation and Potrero Media Corporation were combined into a single entity under the InsWeb name. The combined operations now constitute a single operating segment based on the guidance of Accounting Standards Codification (“ASC”) 280 “Segment Reporting.” Further information regarding segments can be found in Footnote 13 to the Consolidated Financial Statements. All references to “InsWeb” in describing our business for periods after October 1, 2010 will include Potrero Media, except as specifically noted otherwise. 6 INSWEB CORPORATION NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (continued) (unaudited) In September 2011, the Financial Accounting Standards Board ("FASB") issued the Accounting Standards Update ("ASU") to permit an entity the option to first assess qualitative factors to determine whether it is more likely than not that the fair value of a reporting unit is less than its carrying amount as a basis for determining whether it is necessary to perform the first step of the two-step goodwill impairment test. Accordingly, based on the option created by the amended guidance, the calculation of a reporting unit's fair value is not required unless, as a result of the qualitative assessment, it is more likely than not that fair value of the reporting unit is less than its carrying amount. The amended guidance, which should be applied prospectively, becomes effective for annual and interim goodwill impairment tests performed for fiscal years beginning after December 15, 2011, with early adoption permitted. We are currently evaluating the impact this update will have on our condensed consolidated financial statements. In May 2011, as part of ongoing efforts with the International Accounting Standards Board to achieve convergence, the FASB issued the ASU on fair value measurements and disclosures to (i) clarify the application of existing fair value measurement and disclosure requirements and (ii) change a particular principle or requirement for measuring fair value or disclosing information about fair value measurements. The amendments in this ASU are effective for public entities for interim and annual periods beginning after December 15, 2011 and should be applied prospectively, with early application not permitted. We are currently evaluating the impact this update will have on our condensed consolidated financial statements. In June 2011, the financial statement presentation of comprehensive income was amended by an ASU issued by the FASB to (i) eliminate the option to present the components of other comprehensive income ("OCI") in the statement of changes in stockholder's equity, (ii) require presentation of net income and OCI and their respective components either in a single continuous statement or in two separate but consecutive statements and (iii) require presentation of reclassification adjustments on the face of the statement. The amendments in this ASU do not change (i) the items that must be reported in OCI or when an item of OCI must be reclassified to net income or (ii) the option for an entity to present components of OCI either net of related tax effects or before related tax effects. Amendments to comprehensive income should be applied retrospectively and become effective for public entities for interim and annual periods beginning after December 15, 2011 with early adoption permitted. We are currently evaluating the impact this update will have on our condensed consolidated financial statements. InsWeb has evaluated subsequent events through the time of filing these financial statements. Based upon the evaluation, there was no material impact on the accompanying consolidated financial statements. 3. Share-Based Payments InsWeb maintains a stock option plan and an employee stock purchase plan. The following table sets forth the total share-based compensation expense relating to these plans included in InsWeb’s operating expenses in its condensed consolidated statements of income for the three and nine months ended September30, 2011 and 2010 (in thousands): ThreeMonthsEnded September30, NineMonthsEnded September30, Technology $
